Exhibit 10.6

EXPEDIA, INC. STOCK OPTION AGREEMENT

THIS AGREEMENT (this “Agreement”), dated as of the Grant Date specified on the
Summary of Award (as defined below), by and between Expedia, Inc., a Delaware
corporation (the “Corporation”), and Gary M. Fritz (the “Eligible Individual”).

All capitalized terms used herein, to the extent not defined, shall have the
meanings set forth in the Corporation’s Amended and Restated 2005 Stock and
Annual Incentive Plan (as amended from time to time, the “Plan”). Reference is
made to the Summary of Award (the “Summary of Award”) issued to the Eligible
Individual, which may be found on the Smith Barney Benefit Access System at
www.benefitaccess.com (or any successor system selected by the Corporation).
This Agreement relates to the option to purchase shares of Common Stock
described in the Summary of Award (the “Stock Option”).

 

1. Award of Stock Option

Subject to the provisions of this Agreement, the Summary of Award and the Plan,
the Corporation hereby grants the Stock Option to the Eligible Individual
pursuant to Section 6 of the Plan. Vesting of the Stock Option is subject to
approval by the Corporation’s stockholders of an amendment to the Plan to
increase the number of shares of Common Stock issuable under the Plan (the
“Increase”). The Summary of Award sets forth the number of shares of Common
Stock covered by the Stock Option, the per share exercise price of the Stock
Option and the Grant Date of the Stock Option. Nothing in this Agreement, the
Summary of Award or the Plan shall confer upon the Eligible Individual any right
to continue in the employ or service of the Corporation or any of its
Subsidiaries or Affiliates or interfere in any way with their rights to
terminate the Eligible Individual’s employment or service at any time. The Stock
Option shall be a Nonqualified Option. Unless earlier terminated pursuant to the
terms of this Agreement or the Plan, the Stock Option shall expire on the seven
year anniversary of the Grant Date. If the Corporation’s stockholders do not
approve the Increase at the next annual meeting of the stockholders of the
Corporation, the Eligible Individual automatically shall forfeit the Stock
Option.

 

2. Vesting

(a) Subject to (i) approval of the Increase by the Corporation’s stockholders,
(ii) the terms and conditions of this Agreement, the Summary of Award and the
provisions of the Plan, and (iii) the Eligible Individual’s continuous
employment by the Corporation or one of its Subsidiaries or Affiliates through
the applicable vesting date, the Stock Option shall vest and no longer be
subject to any restriction on the third anniversary of the Award Date.

(b) In the event of the Eligible Individual’s Termination of Employment by the
Eligible Individual for Good Reason or by the Corporation without Cause (each a
“Qualifying Termination”), a number of shares of Common Stock covered by the
Stock Option shall vest on the date of such Qualifying Termination equal to the
total number of Shares of Common Stock covered by the Stock Option multiplied by
a fraction, the numerator of which is the number of full months from the Grant
Date to the date of the Qualifying termination and the denominator of which is
thirty-six (36). For the purposes of this provision, Good Reason and Cause shall
have the definitions set forth in the Employment Agreement between the Eligible
Individual and the Corporation dated March 16, 2009.



--------------------------------------------------------------------------------

3. Termination of Employment by the Corporation for Cause 

In the event the Eligible Individual exercises any portion of the Stock Option
within two years prior to the Eligible Individual’s Termination of Employment
for Cause, the Eligible Individual agrees that the Corporation shall be entitled
to recover from the Eligible Individual, at any time within two years following
such exercise, and the shall pay over to the Corporation, the excess of (i) the
aggregate Fair Market Value of the Common Stock subject to such exercise on the
date of exercise over (ii) the aggregate exercise price of the Common Stock
subject to such exercise on the date of exercise.

 

4. Taxes and Withholding

No later than the date as of which an amount in respect of the Stock Option
first becomes includible in the Eligible Individual’s gross income for federal,
state, local or foreign income or employment or other tax purposes, the Eligible
Individual shall pay to the Corporation or make arrangements satisfactory to the
Committee regarding payment of any federal, state, local or foreign taxes of any
kind required by law to be withheld with respect to such amount and the
Corporation shall, to the extent permitted or required by law, have the right to
deduct from any payment of any kind otherwise due to the Eligible Individual
(either directly or indirectly through its agent), federal, state, local and
foreign taxes of any kind required by law to be withheld. Notwithstanding the
foregoing, the Corporation shall be entitled to hold the shares of Common Stock
issuable to the Eligible Individual upon exercise of the Eligible Individual’s
Stock Option until the Corporation or the agent selected by the Corporation to
manage the Plan under which the Stock Option has been issued (the “Agent”) has
received from the Eligible Individual (i) a duly executed Form W-9 or W-8, as
applicable and (ii) payment for any federal, state, local or foreign taxes of
any kind required by law to be withheld with respect to any portion of such
Stock Option.

 

5. Conflicts and Interpretation

Applicable terms of the Plan are expressly incorporated by reference into this
Agreement. In the event of any conflict between this Agreement and the Plan, the
Plan shall control. In the event of any ambiguity in this Agreement, or any
matters as to which this Agreement is silent, the Plan shall govern including,
without limitation, the provisions thereof pursuant to which the Committee has
the power, among others, to (i) interpret the Plan, (ii) prescribe, amend and
rescind rules and regulations relating to the Plan and (iii) make all other
determinations deemed necessary or advisable for the administration of the Plan.
In the event of any (x) conflict between the Summary of Award (or any other
information posted on the Smith Barney Benefit Access System or successor
system) and this Agreement, the Plan and/or the books and records of the
Corporation or (y) ambiguity in the Summary of Award (or any other information
posted on the Smith Barney Benefit Access System or successor system), this
Agreement, the Plan and/or the books and records of the Corporation, as
applicable, shall control.

 

6. Data Protection

The Eligible Individual authorizes the release from time to time to the
Corporation (and any of its Subsidiaries or Affiliates) and to the Agent
(together, the “Relevant Companies”) of any and all personal or professional
data that is necessary or desirable for the administration of the Plan and/or
this Agreement (the “Relevant Information”). Without limiting the above, the
Eligible Individual permits his or her employing company to collect, process,
register and transfer to the Relevant Companies all Relevant Information
(including any professional and personal data that may be useful or necessary
for

 

-2-



--------------------------------------------------------------------------------

the purposes of the administration of the Plan and/or this Agreement and/or to
implement or structure any further grants of equity awards (if any)). The
Eligible Individual hereby authorizes the Relevant Information to be transferred
to any jurisdiction that the Corporation, his or her employing company or the
Agent considers appropriate. The Eligible Individual shall have access to, and
the right to change, the Relevant Information. Relevant Information will only be
used in accordance with applicable law.

 

7. Amendment

The Committee may unilaterally amend the Stock Option, prospectively or
retroactively, but no such amendment shall, without the Eligible Individual’s
consent, materially impair the rights of the Eligible Individual with respect to
the Stock Option, except such an amendment made to cause the Stock Option to
comply with applicable law, stock exchange rules or accounting rules.

 

8. Notification of Changes

Any changes to this Agreement shall be communicated (either directly by the
Corporation or indirectly through any of its Subsidiaries, Affiliates or the
Agent) to the Eligible Individual electronically via email (or otherwise in
writing) promptly after such change becomes effective.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, as of the Grant Date, the Corporation has caused this
Agreement to be executed on its behalf by a duly authorized officer, and the
Eligible Individual has hereunto set the Eligible Individual’s hand. Electronic
acceptance of this Agreement pursuant to the Corporation’s instructions to the
Eligible Individual (including through an online acceptance process managed by
the Agent) shall constitute execution of the Agreement by the Eligible
Individual.

 

EXPEDIA, INC.

/S/ Burke F. Norton

Name:   Burke F. Norton Title:   Executive Vice President,   General Counsel &
Secretary ELIGIBLE INDIVIDUAL

/S/ Gary M. Fritz

Name:   Gary M. Fritz

 

-4-